Citation Nr: 1138076	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetic retinopathy, also claimed as bilateral blindness, for accrued benefits purposes.  

2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, for accrued benefits purposes.  

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, for accrued benefits purposes.  

4.  Entitlement to a rating higher than 20 percent for diabetes mellitus, for accrued benefits purposes.  

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, for accrued benefits purposes.  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to June 1975.  He died in December 2004, and the Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2009, December 2009, and March 2011, the Board remanded the case to the RO for additional development.  

In August 2011, the Appellant appeared at the RO and testified in a video conference hearing conducted by the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the claims file.  



It is noted that in a previous rating decision in December 2002, the RO denied the Veteran's claim of service connection for diabetic retinopathy.  In the October 2004 rating decision just prior to the Veteran's death, and in the RO adjudications in connection with the current appeal for accrued benefits, the RO did not address the claim of service connection for diabetic retinopathy on the basis of whether new and material evidence had been received to reopen the claim.  Regardless how the RO has adjudicated the claim, the Board must make an independent assessment as to whether new and material evidence sufficient to reopen the claim has been received under 38 U.S.C.A. § 5108.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been styled as noted on the first page of this decision.  

It is also noted that with regard to the claim of service connection for hypertension, the RO in previous rating decisions in September 1997 and December 2002 denied the claim.  In the October 2004 rating decision just prior to the Veteran's death, and in the RO adjudications in connection with the current appeal for accrued benefits, the RO decided the claim on the merits.  However, it is notable that the previous rating decisions did not consider the claim of service connection on a secondary basis, which is the primary basis for the current appeal.  Thus, the Board will adjudicate the issue of service connection for hypertension without the Appellant having to present "new and material" evidence to reopen the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Appellant filed a timely claim for accrued benefits in January 2005, approximately one month following the Veteran's death.

2.  In a rating decision in December 2002, the RO denied the claim of service connection for diabetic retinopathy on the basis that diabetic retinopathy was not shown by the evidence of record; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision. 

3.  The additional evidence presented since the rating decision in December 2002 by the RO, and of record at the time of the Veteran's death, is cumulative or redundant of evidence previously considered and by itself or when considered with previous evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetic retinopathy, also claimed as bilateral blindness. 

4.  The evidence of record at the time of the Veteran's death does not show that hypertension was present in service; that hypertension was manifested as a chronic disease to a compensable degree within one year from the date of separation from service; that hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, was related to an injury, disease, or event in service; or that hypertension was proximately due to or made worse by service-connected diabetes mellitus. 

5.  The evidence of record at the time of the Veteran's death does not show that peripheral neuropathy of the upper and lower extremities was diagnosed.  




6.  The evidence of record at the time of the Veteran's death does not show that the service-connected diabetes mellitus required insulin or regulation of activities. 

7.  The evidence of record at the time of the Veteran's death does not show that he was confined to his home as a result of his service-connected diabetes mellitus, evaluated as 20 percent disabling; or that his service-connected diabetes mellitus rendered him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others. 


CONCLUSIONS OF LAW

1.  As new and material evidence has not been presented, the rating decision in December 2002 by the RO, denying service connection for diabetic retinopathy, is final and may not be reopened, for accrued benefits purposes.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 

2.  For accrued benefits purposes, hypertension was not incurred in or aggravated by service; hypertension may not be presumed to have been incurred in service; and hypertension was not the result of or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1000, 3.303, 3.307, 3.309, 3.310 (2011).  

3.  For accrued benefits purposes, peripheral neuropathy of the upper and lower extremities was not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1000, 3.303 (2011). 



4.  For accrued benefits purposes, the criteria for a rating higher than 20 percent for diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.119, Diagnostic Code 7913 (2011). 

5.  For accrued benefits purposes, the criteria for special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound were not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350(a),(b), 3.352(a), 3.1000 (2011).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.   

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).   

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, dated in February 2010 and September 2010 (which was re-sent in October 2010).  The notice included what the evidence must show for accrued benefits, namely, that benefits were due to the Veteran based on existing rating decisions or evidence in VA's possession at the time of death but were not paid before the Veteran's death.  The notice also included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 




The Appellant was notified that VA would obtain relevant records that she adequately identified and authorized VA to obtain from any Federal agency.  She was requested to submit any evidence in her possession that pertained to the claims.  The Appellant was also notified of the provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 

However, the documents were not in complete compliance with VCAA.  The VCAA notice essentially came after the initial adjudication, so the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  




In any case, the RO readjudicated the claims in the supplemental statement of the case in December 2010, after the letters of notification were sent.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Further, the notice letters to the Appellant did not specifically indicate the type of evidence needed to substantiate the underlying claim to reopen a previously final decision denying service connection, the claim for a higher rating, and the claim for special monthly compensation based on the need for the regular aid and attendance of another or by reason of being housebound.  The Board finds that VA's error is harmless and without prejudice to the Appellant.  The RO explained the relative duties of VA and the claimant to obtain evidence to support the claim, but also explained that in accrued benefits cases, such as the Appellant's, to support a claim the evidence must show that benefits were due to the Veteran based on evidence in VA's possession at the time of his death.  In other words, the type of evidence that may be submitted by the Appellant and considered in her particular claims is very limited - in her case, it would essentially consist of records constructively in the possession of VA but not yet obtained for the file.  She was also requested to furnish "any evidence in her possession" that pertained to the claims, and she was notified that VA would obtain any relevant records from VA medical centers that she adequately identified.  These were general notifications, but they gave her opportunity to present additional comments or authorize VA to obtain any VA records that were not already obtained for the claims file.  Moreover, in the December 2010 supplemental statement of the case, the RO explained in detail the reasons for denying each of the claims, and at the August 2011 hearing before the undersigned Veterans Law Judge, the Appellant presented testimony with the aid of an accredited veterans service organization representative that demonstrated her understanding of the evidence required to substantiate each of the claims.   


In short, the Appellant has not been deprived of the information needed to substantiate her claims.  In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

To delay this case in order to notify the Appellant of that which she already has notice would therefore be pointless, where she has been requested to furnish any evidence in her possession that was relevant to the claims, where she has already been provided in a supplemental statement of the case that evidence needed to substantiate her claims, and where the type of evidence that she was permitted to submit in support of her accrued benefits claims was very restricted.  

Further, the Appellant has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). 







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Before the death of the Veteran, the RO obtained private medical records from numerous medical providers identified by the Veteran.  The Appellant has not identified any additional records for the RO to obtain on her behalf.  

It is noted, however, that as the instant appeal involves claims for accrued benefits purposes, which are determined on the evidence in the file at the date of the Veteran's death, there can be no further private records to obtain in support of her claims.  While the records in the possession of VA, or the VA records that would have constructively been a part of the record at the time of the Veteran's death, may be obtained, the Appellant has not identified any additional VA records for the RO to obtain.  

Accordingly, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims, including a VA medical opinion, is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which a veteran was entitled on the basis of evidence in the file at date of death, and due and unpaid for a period of not more than one year prior to death, may be paid to his spouse.  



An application for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.1000(a), 3.1000(c) (1993).  

The Board concludes that the Appellant in this case met the requirement by submitting a timely claim for accrued benefits in January 2005, approximately one month after the Veteran's death in December 2004. 

A claim for accrued benefits is derivative of a Veteran's claim and the Appellant takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998). 

In the year prior to his death, the Veteran had filed five claims that are listed on the first page of this decision.  These claims were adjudicated by the RO in October 2004, but the period for appealing the denial of the claims had not expired before the Veteran died.  Thus, the claims are still considered to be "pending claims" because they had not been finally adjudicated by the time of the Veteran's death, that is, they had not become final by the expiration of one year after the date of notice of the disallowance.  38 C.F.R. §§ 3.160(c), (d); 3.1000(d)(5); see also 38 C.F.R. §§ 20.1103, 20.1104.

Claims for accrued benefits are determined on evidence in the file at the date of death, which means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(a), (d)(4).  Thus, the claims discussed in this decision are based on evidence in the claims file at the time of the Veteran's death in December 2004.  



New and Material Evidence to Reopen Diabetic Retinopathy Claim

Procedural History and Evidence Previously Considered

In a rating decision in December 2002, the RO denied service connection for diabetic retinopathy on the basis that diabetic retinopathy was not shown by the service treatment records or by any record in connection with the claim.  In a letter, dated in January 2003, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  As the Veteran did not appeal the adverse determination, the rating decision by the RO in December 2002 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c) ; 38 C.F.R. §§ 3.104 , 3.156. 

The evidence of record at the time of the rating decision in December 2002 consisted of service, private, and VA medical records, which are summarized as follows.  

Service records show that the Veteran served on active duty from February 1955 to June 1975.  Service treatment records do not show treatment for or diagnosis of diabetic retinopathy.  

After service, private medical records show that in February 1993 the Veteran had a diagnosis of early cataracts.  He was further evaluated that month for bilateral temporal graying of his visual fields, and a pituitary macroadenoma was discovered.  





After a resection of the pituitary adenoma, his vision improved significantly.  In April 1993, he was diagnosed with optic atrophy in the right eye and hypertension changes in the left eye and optic disc.  VA outpatient records show that in August 2001 the Veteran was seen in the eye clinic.  He indicated that he was not having any problems with his eyes.  When asked whether he had diabetes, he indicated "yes."  The Veteran underwent a VA eye examination in September 2002.  The Veteran had no ocular complaints at that time and reported that he wore reading glasses only.  The diagnosis was no diabetic retinopathy in either eye.  The examiner noted early age-related macular degeneration in the right eye.  

Current Claim to Reopen

As the unappealed rating decision in December 2002 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

In April 2004, the Veteran's representative on behalf of the Veteran submitted a statement, indicating intent to file a claim of service connection for diabetic retinopathy, as a residual of the service-connected diabetes mellitus.  After the Veteran's death, the Appellant continued the claim of service connection for diabetic retinopathy, also claimed as bilateral blindness, for accrued benefits purposes.  

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  




"New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The additional evidence presented since the rating decision in December 2002 and of record at the time of the Veteran's death consists of VA and private medical records and statements and testimony of the Appellant. 

The Appellant has expressed the belief that the Veteran's visual problems were associated with his diabetes mellitus.  At a hearing in August 2011, she testified that the Veteran went blind in November 2003 and that diabetes mellitus was a contributing factor for his visual problems.  
 
VA and private medical records show that the Veteran was treated for a variety of physical and mental disabilities beginning in late 2003, when he first noted visual changes in the left eye (decreased lateral vision).  It initially started out being blurry in the left eye and then after that sight went out completely.  In January 2004, he was evaluated by an eye doctor, who noted that it appeared the Veteran had an anterior ischemic optic neuropathy on the left eye with no temporal arteritis symptoms.  




Subsequently, an MRI of the pituitary in January 2004 showed a tumor, which was subsequently resected in March 2004.  Two days after the surgery the Veteran had some light perception in the left eye and no light perception in the right eye.  In June 2004, a discharge summary from Sierra Medical Center indicates that the Veteran was non-compliant with the eye examination, but that the pupils were equal, round, and reactive to light and accommodation.  At the time of a June 2004 VA diabetes mellitus examination, the pupils were reactive to light (more so on the right) and there appeared to be full ocular movement.  None of the records reflect treatment for or diagnosis of diabetic retinopathy.  Such evidence, while new, is redundant of evidence previously considered.  That is, the evidence does not show that the Veteran had clinical findings of diabetic retinopathy.  In short, there is no diagnosis of diabetic retinopathy, claimed as bilateral blindness, shown by the additional evidence. 

Whether or not the medical records and statements, as described above, are redundant of evidence previously considered by the RO in December 2002, such evidence is not material because it does not relate to the unestablished fact necessary to substantiate the claim, that is, medical evidence showing that the Veteran had a diagnosis of diabetic retinopathy.  In short, the evidence added to the file since the previous denial in December 2002 is not new and material. 

Where, as here, the determinative issue involves a question of medical diagnosis, competent medical evidence is required to substantiate the claim.  Although competent to report on or describe symptoms of an injury or disease, the Veteran as a layperson was and the Appellant as lay person is not competent to relate symptoms to a particular medical diagnosis or specific etiology.  Consequently their statements did not constitute medical evidence to reopen the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



For the above reasons, the additional evidence is not new and material.  Therefore, the claim of service connection for diabetic retinopathy, also claimed as bilateral blindness, is not reopened.   


Service Connection for Hypertension and Peripheral Neuropathy of the Extremities

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 





Service connection may also be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439   (1995). 

Analysis - Hypertension

The Veteran served on active duty from February 1955 to June 1975.  A review of his service treatment records shows that there were no complaints, findings, or diagnosis of hypertension.  Thus, on the basis of the service treatment records alone, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a)(affirmatively showing inception in service) is not established.   

After service, the Veteran filed a claim of service connection for hypertension in May 2002, noting that his condition began in December 1991.  




As symptoms of hypertension were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of hypertension were noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection.   

Although the Veteran was and the Appellant is competent to describe symptoms experienced or observed to include headache and chest pain, hypertension is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a condition is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 


Also, under certain circumstances, the Veteran as a lay person was and the Appellant as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran was and the Appellant is as lay persons competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of hypertension could not be made by the Veteran or Appellant as lay persons based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran was and Appellant is competent to identify.  And it is not argued or shown that the Veteran and Appellant were otherwise qualified through specialized education, training, or experience to offer a diagnosis of hypertension. 

As for the Veteran or Appellant describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence in the file at the time of the Veteran's death that a health-care professional diagnosed hypertension before 1991.  And there is no competent medical evidence that relates the post-service hypertension to an injury, disease, or event in service. 

To the extent the Veteran and Appellant implied that the hypertension should be service-connected, their opinions as lay persons are limited to inferences that are rationally based on their perception and do not require specialized education, training, or experience.  



As the Veteran was and the Appellant is as lay persons not competent to declare either the presence or diagnosis of hypertension based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran and Appellant were otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hypertension and service.  

As there is no favorable, competent evidence relating the Veteran's hypertension to an injury, disease, or event in service, the preponderance of the evidence in the file at the time of the Veteran's is against the claim, based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d).   

As for presumptive service connection for hypertension, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309, medical records in the claims file indicates that hypertension was first documented in 1991, well beyond the one-year presumptive period after discharge from service in 1975 for presumptive service connection as a chronic disease, and the preponderance of the evidence is against the claim on this theory of service connection. 

In an April 2004 statement, the Veteran's representative on behalf of the Veteran filed a claim of service connection for hypertension as a residual of the service-connected diabetes mellitus.  It appears that the Appellant as well argues for service connection on a secondary basis.  However, there is no medical opinion of record to support this theory.  Private records show that the Veteran was diagnosed with and treated for hypertension prior to the time he received a diagnosis of diabetes mellitus.  



Private records dated between March 1991 and July 1991 show a diagnosis of hypertension.  Records thereafter note continuing treatment for hypertension.  Private records from Walter Reed Army Medical Center dated in July 1994 and November 1994 show that the Veteran was seen in the endocrinology clinic, but there was no notation of the presence of diabetes mellitus at that time.  

At the time of an August 1997 VA examination, it was noted that the Veteran was known to be hypertensive for the past 15 years and that he had no history of diabetes.  VA outpatient records in 1999 show diagnosis and treatment of diabetes mellitus.  On a September 2002 VA eye examination, the claims file was not available, but it was reported that the Veteran had been diabetic for 15 years and also hypertensive for 15 years.  On a September 2002 VA diabetes mellitus examination, the claims file was not available, but it was reported that the Veteran began to experience symptoms of diabetes in 1994 and after testing was diagnosed with diabetes mellitus, type 2.  

As the objective evidence of record shows the Veteran's hypertension preceded his diabetes mellitus.  Thus, it cannot be found that diabetes mellitus caused or led to the development of hypertension.  As for whether diabetes mellitus aggravated the Veteran's hypertension, there is simply no medical evidence in the file at the time of the Veteran's death to show such a relationship.  At the time of a June 2004 VA diabetes mellitus examination, the Veteran was maintained on glyburide for his medication and his blood pressure was 116/67.  The private and VA records appear to show that the diabetes mellitus and hypertension were well controlled.  

To the extent the Veteran and the Appellant had asserted the existence of an association between the Veteran's diabetes mellitus and his hypertension, their opinions as lay persons is limited to inferences that are rationally based on their perception and does not require specialized education, training, or experience.  


As the Veteran and Appellant, as lay persons, were not competent to diagnose diabetes mellitus and hypertension based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran or the Appellant were otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection. 

As the preponderance of the evidence is against the claim of service connection for hypertension, for accrued benefits purposes, under the applicable theories of service connection, including secondary service connection under 38 C.F.R. § 3.310(a), the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Analysis - Peripheral Neuropathy

A review of the records in the file at the time of the Veteran's death, to include service treatment records, private medical reports, and VA medical records, does not show that the Veteran has been diagnosed with peripheral neuropathy of the upper extremities or peripheral neuropathy of the lower extremities.  In an April 2004 claim, the Veteran's representative indicated on behalf of the Veteran that the Veteran had peripheral neuropathy of the upper and lower extremities that were residuals of his diabetes mellitus.  While the Veteran was placed on restorative therapy for weakness in the upper and lower extremities following his brain surgeries in March 2004, and evaluations confirmed such debility such as in a discharge summary from Highlands Rehabilitation Hospital in April 2004, there is no medical record that reflects a condition of peripheral neuropathy of the extremities or relates any debility in the extremities to diabetes mellitus.  The Veteran was shown to be bed-bound and unable to walk following the surgeries in 2004, and there is no clinical report of the presence of peripheral neuropathy.  

The only evidence of the presence of peripheral neuropathy of the extremities consists of the assertions made by the Veteran and the Appellant.  

The Veteran was and the Appellant is competent to describe neurological symptoms that were within the realm of personal knowledge, that is, that which were perceived.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

Lay testimony is competent only so long as it is within the knowledge and personal observations of the witness or is a condition under case law that has been found to be capable of lay observation. 

Although the Veteran was and the Appellant is competent to describe symptoms, peripheral neuropathy is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 





Also, the Veteran was and the Appellant is as lay persons competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran was and the Appellant is, as lay persons, competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

The presence or diagnosis of peripheral neuropathy of the extremities could not be made by the Veteran or Appellant, as lay persons, based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Therefore, peripheral neuropathy of the extremities is not a simple medical condition that the Veteran or Appellant is competent to identify.  And no factual foundation has been made to establish that the Veteran was or the Appellant is qualified through specialized education, training, or experience to offer a medical diagnosis of peripheral neuropathy.  Therefore, their assertions that the Veteran had peripheral neuropathy of the upper and lower extremities are excluded as evidence, that is, the assertions are not to be considered as competent evidence of the presence or diagnosis of peripheral neuropathy. 

And while the Veteran was and the Appellant is competent to report a contemporaneous medical diagnosis and in describing symptoms which support a later diagnosis by a medical professional, there is no such evidence from any health-care provider in the record.  







To the extent the Veteran and Appellant had related the Veteran's peripheral neuropathy to service or to service-connected disability, the statements are not competent evidence that the Veteran had peripheral neuropathy and as peripheral neuropathy is not a simple medical condition, any inference, that is, opinion based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran was or the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on whether peripheral neuropathy is related to service or to service-connected disability. 

Where, as here, there is a question of a diagnosis, which is not capable of lay observation by caselaw, and the claimed disability is not a simple medication condition, competent medical evidence is required to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

As noted previously, there is no medical record in the file that reflects a diagnosis of peripheral neuropathy of the extremities.  Therefore, in the absence of competent medical evidence of peripheral neuropathy of the upper and lower extremities in the file at the time of the Veteran's death, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Considering the lay and medical evidence, the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the upper and lower extremities, for accrued benefits purposes, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




Higher Rating for Diabetes Mellitus

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

At the time of his death, the Veteran's service-connected diabetes mellitus was rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The criteria for the next higher rating, 40 percent, under Diagnostic Code 7913, require insulin, restricted diet, and regulation of activities. 




After a review of the record at the time of his death, the Board finds that the Veteran did not meet the criteria for a 40 percent rating under Diagnostic Code 7913.  Service connection for diabetes mellitus, with a 20 percent rating, was established in a December 2002 rating decision.  That decision was not appealed.  Then in March 2004, the Veteran had requested a higher rating for the disability.  

The relevant medical evidence, which consists of VA outpatient records, private medical records, and a VA examination report, shows that the Veteran's diabetes mellitus, type 2, required oral hypoglycemic medicine for control.  Specifically, his diabetes mellitus was controlled by glyburide, an oral hypoglycemic, of varying dosage amounts.  At the time of the VA examination in June 2004, for example, the Veteran's current medication was glyburide 2.5 mg five tablets per G-tube in the morning (he was fed by tube and not orally).  There is no evidence that his medication changed from that point until his death.  In fact, there is no evidence to show that he ever required insulin.  

Further, there is no evidence to show that the Veteran's diabetes resulted in any required restriction of physical activity.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446  (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).  There is no evidence that the Veteran was advised to limit strenuous activities on account of his diabetes mellitus.  His immobility and bed-bound status after brain surgery in March 2004 was shown to be attributable to physical and mental health factors other than diabetes mellitus.  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  In this case, there is no such medical evidence.  



In short, the evidence of record at the time of his death fails to show that the Veteran's diabetes mellitus required insulin and regulation of activities.  Further, whether he was on a restricted diet for his diabetic control is not specifically noted in the record.  Therefore, it is not shown that the Veteran met all three criteria for a 40 percent rating for diabetes mellitus before his death.  

As the criteria for a 40 percent rating under Diagnostic Code 7913 have not been demonstrated, the preponderance of the evidence is against the claim for a higher rating for diabetes mellitus, for the purpose of accrued benefits, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Special Monthly Compensation

According to the evidence in the file at the time of his death, the Veteran was service-connected for a single disability, that of diabetes mellitus, evaluated as 20 percent disabling.  It is essentially contended that prior to his death the Veteran was entitled to special monthly compensation because he was so disabled that he was in need of aid and attendance, and that he was rendered housebound.  

Special monthly compensation provided by 38 U.S.C.A. § 1114(s) is payable where a Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  





In this case, the Veteran did not have a single service-connected disability rated as 100 percent under the rating schedule, and the evidence shows that he was not confined to his dwelling due to his service-connected diabetes mellitus.  The Veteran's bed-bound status after brain surgery in March 2004 was not due to the service-connected disability, as will be discussed further below.  Therefore, the Board concludes that the Veteran does not meet the criteria for special monthly compensation by reason of being housebound.  

Special monthly compensation is also payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

It is not required that all of the enumerated factors in 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance; such eligibility requires at least one of the enumerated factors be present.  




The particular personal function that a veteran is unable to perform should be considered in connection with his condition as a whole, and it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222   (1996). 

In this case, the evidence in the file at his death does not show that the Veteran required the regular aid and attendance of another person on account of his service-connected diabetes mellitus standing alone.  The evidence clearly indicates that following brain surgery in March 2004 the Veteran needed the aid and attendance of another, but this need was primarily, if not solely, due to nonservice-connected disabilities according to the medical evidence of record. 

Medical records show that in November 2003 the Veteran was seen at the VA by his primary care provider for a general medical evaluation.  He could walk without assistance and was able to accomplish activities of daily living independently.  Then in December 2003 he began to experience decreased vision in his left eye, and an MRI of the pituitary in January 2004 revealed a tumor.  He underwent resection of the pituitary in March 2004, followed two days later with additional surgery for pituitary apoplexy with visual loss.  He was subsequently admitted to a rehabilitation hospital (Highlands) with general debility, status post craniotomy for pituitary tumor resection.  It was noted in the hospital records that the Veteran had been discharged home following his surgeries, but that as he remained severely debilitated an inpatient rehabilitation evaluation and treatment plan was sought on account of postoperative weakness, difficulty with ambulation, and inability to perform activities of daily living.  





After a couple weeks of rehabilitation, the Veteran experienced an acute change in mental status (refused medications and became severely agitated) and was transferred to a medical center emergency room in early April 2004 for further evaluation.  It was discovered through testing that he had a left frontal subdural hematoma (the Appellant maintains that it was caused by a fall).  In early May 2004, the Veteran underwent a burr hole evacuation of the hematoma.  He was fed through a gastric tube, and was placed on restorative therapy for both upper and lower extremities.  He was also evaluated by a psychiatrist, who assessed him with an organic mental disorder, organic mood disorder with intermittent hallucinations by history, and a cognitive disorder with intermittent delirium in the recent past.  In mid-June 2004, the Veteran was taken home in stable condition.  A couple of days later he was readmitted to the hospital (Sierra Medical Center) with a change in mental status (he was confused).  It was noted that he had been bed-bound at home.  He was treated for a urinary tract infection and was observed in the hospital for two days, before he was discharged after symptoms had resolved.  

VA social work service reports from May 2004 indicate that discussions were begun in regard to obtaining long term care for the Veteran.  It was reported that the surgery to treat the hematoma was unsuccessful.  In June 2004, the Veteran was brought in by ambulance to be evaluated.  He was on oxygen and had a gastrotomy tube and Foley catheter.  The Veteran followed commands appropriately but was confused intermittently.  The assessment was subdural hematoma status post fall, type 2 diabetes mellitus, hypertension, history of brain tumor, and urinary tract infection.  In a social work service record in June 2004 the Appellant reported that she provided total care for the Veteran.  A doctor reviewed the Veteran's bag of medications at that time and ascertained that there were two bottles of pills to treat diabetes mellitus but that hardly any pills were missing.  It was agreed that the Veteran required a home health consultation to provide medication teaching and monitoring, which was arranged.  


On July 1, 2004, the Veteran's blood sugar was noted to be high, but the Appellant reported that the doctor was able to lower that level.  In September 2004, the Veteran was brought by ambulance and evaluated at VA.  He was still on oxygen and had a G-tube in place.  He followed only some commands.  The assessment was cough, brain tumor, diabetes mellitus type 2 controlled, and hypertension controlled.  In September 2004, it was noted that the Veteran received 15 hours a week of outreach homemaker's services and that an authorization for an increase in home health services to 4 hours a day for 7 days a week was made.  

The Veteran underwent a VA examination to evaluate the severity of his diabetes mellitus in June 2004.  He took glyburide and was noted to be seen every six months by a diabetic provider.  The examination was very limited because the Veteran was not able to follow commands and was disoriented to place and time.  He was on continuous oxygen.  There was mild atrophy of the upper and lower extremities likely secondary to inactivity.  He was being fed by a G-tube and had a Foley catheter in place.  He also wore a diaper.  Lab tests were completed, showing that his glucose was 98.  

When the Veteran filed a claim for special monthly compensation in August 2004, he submitted a medical statement completed by his physician, who indicated that the Veteran was bed-bound and unable to walk unaided, feed himself, care for the needs of nature, sit up, travel, and leave home without assistance.  He stated that the Veteran required nursing home care.  He noted the Veteran's complete diagnoses were subdural hematoma, hypocalcemia, hypertension, and diabetes mellitus.  Significantly, the physician opined that it was the Veteran's subdural hematoma that had caused his severe deterioration.  





On the basis of the foregoing, the Board concludes that special monthly compensation based on the need for regular aid and attendance of another person is not warranted.  As shown, the Veteran clearly required the personal assistance of another person, particularly his wife in this case, in order to accomplish activities of daily living.  However, and most importantly, the underlying reason for such need was physical and mental disability that was unrelated to his service-connected diabetes mellitus.  The medical records overwhelmingly show that in the period of roughly a year, from November 2003 to his death in December 2004, the Veteran went from being able to take care of activities of daily living by himself to near complete dependence on his wife, home health care professional, and inpatient medical care providers for all his daily needs.  During this period, it is not shown that his diabetes mellitus worsened.  Rather, most records in the period before his death show that his physical and mental deterioration was attributable to surgeries to treat a pituitary tumor and subdural hematoma, which are not service-connected disabilities.  The fact that diabetes mellitus is noted as a primary cause of the Veteran's death certificate does not, in and of itself, signify that he required the personal assistance of another person due to the diabetes mellitus (or caused him to be housebound).  In any case, as this is an accrued benefits case whereby the claim is based on the evidence of record when the Veteran died, the death certificate was not of record at the time of the Veteran's death, and as a private medical report it was not in the possession of VA at the time of death.  Thus, it is not a record for consideration of the current claim.  









For the reasons articulated, the Board concludes, based on the medical records in the file at the time of his death, that the Veteran failed to meet the criteria for special monthly compensation based on the need for regular aid and attendance of another person.  


ORDER

As new and material evidence has not been presented, the claim of service connection for diabetic retinopathy, also claimed as bilateral blindness, for accrued benefits purposes, is not reopened, and the appeal is denied.  

Service connection for hypertension, for accrued benefits purposes, is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities, for accrued benefits purposes, is denied.  

A rating higher than 20 percent for diabetes mellitus, for accrued benefits purposes, is denied.    

Special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, for accrued benefits purposes, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


